IN RE COZZI



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.  2-05-159-CV





IN RE 





RAYMOND DOMONIC COZZI, JR.	



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Relator, Raymond Domonic Cozzi Jr., filed a petition for writ of mandamus to compel Respondent, Honorable James R. Wilson, to conduct a hearing and rule on Relator’s motions to reduce bail pending appeal and petition for writ of habeas corpus for bail reduction pending appeal.  We deny Relator’s petition for two reasons.

First, a party who complains about a trial court’s refusal to hear or rule on a motion must show that the matter was brought to the attention of the trial court and that the trial court failed or refused to rule.  
In re Hearn
, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding); 
Barnes v. State
, 832 S.W.2d 424, 426-27 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding).  
Merely filing the matter with the district clerk is not sufficient to impute knowledge of the pending pleading to the trial court.  
In re Hearn
, 137 S.W.3d at 685; 
In re Chavez
, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).  The record shows that Relator filed his motions and petition for writ of habeas corpus with the Tarrant County District Clerk.  Nothing in the record suggests that he brought his motions and petition to the trial court’s attention.

Second, mandamus will not issue where there is an adequate remedy by appeal.  
Walker v. Packer
, 827 S.W.2d 833, 840 (Tex. 1992).  Article 44.04(g) of the code of criminal procedure provides a right of appeal to the court of appeals for review of any judgment or order concerning an appeal bond.  
Tex. Code Crim. Proc. Ann.
 art. 44.04(g) (Vernon Supp. 2004-05).  Relator had an adequate remedy by appeal, and mandamus will not issue.

For these reasons, we deny Relator’s petition for writ of mandamus.

PER CURIAM



PANEL B:	GARDNER, HOLMAN, and MCCOY, JJ.



DELIVERED:  June 9, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.